DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 6/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, the limitation “when densities of the contrast medium are different between adjacent compartments of the plurality of compartments, the prediction unit reduces a density in a compartment having a higher density of the contrast medium and increases a density in a compartment having a lower density of the contrast medium to predict the change with time of the pixel value” renders the claim indefinite.  It is unclear what is meant by the prediction unit either reducing or increasing density in a compartment.  
This limitation appears to refer to the prediction unit controlling the actual delivery of the contrast medium, and therefore it is unclear how a “prediction unit” would control the system to “reduce a density”.  The function of reducing/increasing the density encompasses more than a “prediction”.   It is unclear if this is intended to refer to specific steps of the simulation.
In claims 1 and 12, the limitations “an objection information acquisition unit” and a “tissue information acquisition unit” render the claims indefinite.  The claim recites in the preamble “a tissue of an object”.  The claim then sets forth separate acquisition units, one for acquisition information on the “object” and the other for acquiring information on the “tissue”.  However, it should be noted that as the tissue is a feature of the object, an “object information acquisition unit” is necessarily also acquiring tissue information.  For example, an imaging system is considered to simultaneously acquire both object information and tissue information.  It is unclear what distinction applicant attempts to set forth.
In claims 8 and 9, the limitation “the change with time of the pixel value of each tissue in order of each of upstream and downstream from” renders the claim indefinite.    It is unclear what is meant by “in order of…”, it is unclear what order is being set forth.  It is unclear what applicant intends to convey with this limitation, as both downstream and upstream are referred to which are in opposing direction from the tissue, and thus it is unclear what the “order” would be.  The examiner would suggest rewording the claim limitations to more accurately correspond with applicant’s intended feature.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 5687208; hereinafter Bae) in view of Becker (US 2016/0074582).
Bae shows a simulator which is configured to predict a change with time of a pixel value in a tissue of an object (abstract), comprising: an object information acquisition unit configured to acquire information on the object (CT scanner; column 17, line 50-column 18, line 21); a protocol acquisition unit configured to acquire an injection protocol for a contrast medium (injection protocol; column 17, line 50-column 18, line 21); a tissue information acquisition unit configured to acquire information on the tissue (permeability factor represents an example of specific tissue information which varies from organ to organ; column 16, line 60-column 17, line 47); and a prediction unit configured to predict, based on the information on the object, the injection protocol, and the information on the tissue, a change with time of a pixel value of each of a plurality of compartments of the tissue, (automated process to solve for a convergence point by reducing the differences between and updating two boundary values, adjusting concentration, column 18, line 22-column 19, line 48; both increasing an decreasing flow rate/volume column 20, lines 13-23).  
Also, the information on the tissue includes a seep-out rate and a seep-back rate of the contrast medium in the tissue (modeling plurality of compartments including how the contrast agent moves into the tissue and out of the tissue; column 11, line 55-column 13, line 5); wherein the display control unit is configured to acquire delay time caused by helical scan, and to read the pixel value at a time obtained by adding the delay time to the predetermined time (proper scan delay; column 21, lines 42-55); the tissue includes a stomach, a spleen, a pancreas, and an intestinal tract, and wherein the prediction unit is configured to predict the change with time of the pixel value while treating the stomach, the spleen, the pancreas, and the intestinal tract as different tissues (Figure 2; column 9, lines 40-45); the tissue includes a right ventricle, and wherein the prediction unit is configured to predict the change with time of the pixel value of each tissue in order of each of upstream and downstream from the right ventricle in a blood flow direction (begin with right heart and sequentially include connected anatomy; column 14, lines 30-45); the prediction unit is configured to predict the change with time of the pixel value of each tissue in order of each of upstream and downstream from a tissue on a side of an injection position of the contrast medium in a blood flow direction (begin with right heart and sequentially include connected anatomy; column 14, lines 30-45).
Bae fails to show when densities of the contrast medium are different between adjacent compartments of the plurality of compartments, the prediction unit reduces a density in a compartment having a higher density of the contrast medium and increases a density in a compartment having a lower density of the contrast medium to predict the change with time of the pixel value.
Bae also fails to show the information on the tissue includes a number of compartments in the tissue.
Becker discloses a method for operating a control device for controlling infusion.  Becker teaches, wherein, when densities of the contrast medium are different between adjacent compartments of the plurality of compartments, the prediction unit reduces a density in a compartment having a higher density of the contrast medium and increases a density in a compartment having a lower density of the contrast medium to predict the change with time of the pixel value (abstract, [0016]-[0022], [0026]-[0027], [0035], [0058], [0094]).  Becker also teaches the information on the tissue includes a number of compartments in the tissue (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bae to predict the density of contrast medium in different compartments as taught by Becker, as this will provide a more accurate and realistic representation of the patient’s characteristics, improving the quality of the medical diagnosis.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 5687208; hereinafter Bae) in view of Becker (US 2016/0074582) as applied to claim 1 above, and further in view of Moats et al. (US 2013/0084246; hereinafter Moats).
Bae fails to show a display unit configured to display each of the compartments in a color having a density corresponding to the pixel value; and a display control unit configured to control the display unit, wherein the display control unit is configured to change light and shade of each of the compartments in accordance with the change with time of the pixel value; a storage unit configured to store a result of prediction by the prediction unit, wherein the display control unit is configured to change the light and shade of29 each of the compartments by reading the pixel value of each of the compartments at a predetermined time from the storage unit.  
Moats discloses a method and system for quantitative renal assessment.  Moats teaches a display unit configured to display each of the compartments in a color having a density corresponding to the pixel value; and a display control unit configured to control the display unit, wherein the display control unit is configured to change light and shade of each of the compartments in accordance with the change with time of the pixel value (composite image showing various clusters and use color to indicate the intensity-versus-time characteristics of the clusters; [0071]); a storage unit configured to store a result of prediction by the prediction unit, wherein the display control unit is configured to change the light and shade of29 each of the compartments by reading the pixel value of each of the compartments at a predetermined time from the storage unit ([0071]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bae and Becker to utilize a color display as taught by Moats, as this will provide an easier format for the user to visualize and more readily obtain a diagnosis.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793